UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2253


RONALD SATISH EMRIT,

                Plaintiff – Appellant,

          v.

BANK OF AMERICA, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge. (3:13-cv-00547-RJC-DSC)


Submitted:   February 24, 2014            Decided:   April 17, 2014


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Satish Emrit, Appellant Pro Se. Renner Jo St. John,
ROGERS, TOWNSEND & THOMAS, PC, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronald Satish Emrit appeals the district court order

denying    him    leave      to    proceed     in    forma     pauperis      (“IFP”)     and

dismissing his complaint without prejudice to his ability to

refile upon payment of the fee.                   For the reasons that follow, we

affirm.

              Under the Prison Litigation Reform Act (“PLRA”), 28

U.S.C. § 1915(a)(1) (2012), a non-prisoner litigant may qualify

for IFP status after submitting an affidavit listing all assets

and    anticipated      expenses       and    substantiating        his   inability       to

pay.    When a non-prisoner litigant is granted IFP status, he is

excused from prepayment of filing fees.                          DeBlasio v. Gilmore,

315 F.3d 396,     398     (4th    Cir.    2003).        A    district     court     has

discretion       to    grant      or   deny   IFP     status      and   must    base     its

decision on “‘the poverty and good faith of the applicant and

the meritorious character of the cause.’”                         Dillard v. Liberty

Loan Corp., 626 F.2d 363, 364 (4th Cir. 1980) (quoting Kinney v.

Plymouth Rock Squab Co., 236 U.S. 43, 46 (1915)).                                The PLRA

provides that, notwithstanding any portion of the filing fee

paid by the plaintiff, the district court “shall dismiss” a case

brought    IFP    if    it     determines      “the    allegation       of     poverty    is

untrue.”      28 U.S.C. § 1915(e)(2)(A) (2012).

              An order denying IFP status is reviewed for abuse of

discretion.       Pointer v. Wilkinson, 502 F.3d 369, 372 (6th Cir.

                                              2
2007).     We discern no such abuse of discretion by the district

court.         The    court     conducted       a    detailed       review      of    Emrit’s

finances and filing history, observing that Emrit had enjoyed a

substantially higher income for the previous twelve months; that

he had asserted in another case, just two months prior, that he

had $10,000 in a checking account; that another district court

had recently found Emrit able to pay the filing fee; and that

Emrit’s       living    expenses       were       exorbitant.          Based     on    these

findings,      the     court    was     amply       justified   in     concluding        that

Emrit’s allegation of poverty was untrue.                           That conclusion, in

turn,    required      dismissal       of    Emrit’s     action.          See    28    U.S.C.

§ 1915(e)(2)(A);         Thomas    v.    Gen.       Motors    Acceptance        Corp.,    288
F.3d 305,    306    (7th     Cir.     2002)      (“Because       the    allegation     of

poverty was false, the suit had to be dismissed; the judge had

no choice.”); see also Michau v. Charleston Cnty., S.C., 434
F.3d 725, 728 (4th Cir. 2006) (holding that when requirements of

§ 1915(e)(2) are not satisfied, district court “must dismiss”

action).

               We    have     reviewed      Emrit’s     remaining         assertions     and

conclude that they entitle him to no relief.                         Nor do we find any

evidence of judicial bias.               See United States v. Lentz, 524 F.3d
501,    530     (4th    Cir.     2008)      (describing       required       showing     for

judicial      bias     claim,    and     recognizing         that    “judicial        rulings



                                              3
alone   almost   never   constitute       a   valid   basis   for   a   bias   or

partiality motion” (internal quotation marks omitted)).

           Accordingly, we deny leave to proceed IFP on appeal

and affirm the district court’s judgment.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                      4